DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 39, 41-44 and 46-49 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bucholtz et al. (US-6705463-B1).
Bucholtz discloses a packaging assembly (Fig. 7), comprising: a container body (12) defining a cylindrical sidewall (13, col. 3, lines 54-55), an interior (15) for housing a product, an opening leading to the interior, a rim extending outwardly from the sidewall at an upper region of the container body, and a lip (63) extending upwardly from the rim; a cap (14) connected to the container body by a hinge (16), the cap being pivotable with respect to the container body to move the assembly between a closed position in which the cap covers the opening and an opened position in which the opening is exposed (Fig. 7), the cap comprising a top wall (85) and a skirt (87) depending downwardly therefrom; a first seal comprising mating sealing surfaces arranged at the lip of the container body and the cap, the first seal comprising at least one bump (at 65) that contacts a planar surface (81) to create a sealing region; and a second seal comprising mating sealing surfaces arranged at the container body (at 67) and an inner surface of the skirt of the cap, wherein the container body and the inner surface of the skirt of the cap complementarily engage (col. 6, lines 40-57), wherein the at least one bump is spaced at least slightly inwardly from an exterior edge of the lip (Fig. 7), wherein one of the sealing surfaces of the second seal is arranged at an inner surface of the skirt and the other is arranged at an outer surface of the lip (Fig. 7), wherein at least a portion of the top wall of the cap is flat (at 90), wherein the container body is formed of a rigid plastic (col. 3, lines 46-47), wherein the planar surface of the first seal is substantially perpendicular to a central axis of the assembly (Fig. 7), wherein the cap includes a thumb tab (36) extending outwardly from at least one of the top wall and the skirt, wherein the thumb tab is located below the first seal along the central axis when the cap is in the closed position, and wherein the thumb tab is located below the second seal along the central axis when the cap is in the closed position (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bucholtz in view of Daggett (US-20120211493-A1).
Bucholtz teaches all the claimed limitations as shown above but fails to teach wherein part of the first seal is formed of an elastomeric material.
Daggett teaches that it is known in the art to manufacture a seal with an elastomeric material (par. 72).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the packaging with an elastomer, as taught by Daggett, in order to create a seal on the packaging and such a modification would be the use of a known technique to apply a seal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,345,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are broader in scope than the patent claims and therefore anticipated by the patent claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733